Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of
establishing the defense of res judicata,            Sep 03 2014, 10:38 am
collateral estoppel, or the law of the case.


APPELLANT PRO SE:

CHARLES W. TURNER
Anderson, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

CHARLES W. TURNER,                               )
                                                 )
       Appellant-Petitioner,                     )
                                                 )
              vs.                                )      No. 48A02-1402-CT-110
                                                 )
MONTAGUE M. OLIVER, JR.,                         )
                                                 )
       Appellee-Respondent.                      )


                     APPEAL FROM THE MADISON CIRCUIT COURT
                    The Honorable Joseph R. Kilmer, Master Commissioner
                              Cause No. 48C01-1107-CT-113
                            The Honorable George Pancol, Judge
                              Cause No. 48C02-1107-CT-198



                                    September 3, 2014

               MEMORANDUM DECISION – NOT FOR PUBLICATION

BAKER, Judge
       Charles Turner appeals the trial court’s order denying his motion to correct error,

which Turner filed after the trial court entered judgment in favor of Montague Oliver on

Turner’s complaint. Finding that Turner has waived multiple issues for lack of cogency,

and finding no abuse of discretion or other error, we affirm.

                                          FACTS

       Turner has a Westlaw account. Turner and Oliver, who is an attorney, reached an

agreement whereby Oliver could use Turner’s Westlaw account so long as Oliver did not

go beyond the legal sources included in Turner’s plan. On September 16, 2010, someone

using Turner’s account conducted searches outside of Turner’s plan, resulting in a charge

to Turner of $2,104.70. Tr. Ex. A1.

       On July 20, 2011, Turner filed a complaint against Oliver and another defendant

who was later dismissed, alleging that Oliver had done the research resulting in the

overage charge and should have to reimburse Turner in that amount. Oliver filed a

motion to dismiss the complaint, and on December 15, 2011, the trial court held a hearing

on the motion. At the hearing, former Judge Fred Spencer appeared on behalf of Oliver.

Because Judge Spencer had previously presided in that same courtroom, and the

Commissioner hearing the case had previously been employed by Judge Spencer, Turner

made an oral motion for “change of venue.” Appellant’s App. p. 38. In that same

hearing, Judge Spencer withdrew from representation of Oliver, who then proceeded pro

se for the remainder of the litigation. The Commissioner expressed hesitation about

proceeding with the litigation in that courtroom given an overall appearance of

                                             2
impropriety. On December 20, 2011, Turner filed a written motion for “change of venue

to the U.S. District Court,” which the trial court interpreted to be a motion for change of

judge. Id. at 8. On December 30, 2011, the trial court granted Turner’s motion for

change of judge. Although Turner objected to his motion being granted, the litigation

was transferred to a new courtroom and a new judge.

       Following cross-motions for summary judgment, on August 8, 2013, the trial court

granted partial summary judgment in Oliver’s favor. Specifically, the trial court ordered

that the only date at issue in the litigation was September 16, 2010, and all other dates

and alleged legal research occurring on those dates were no longer a part of the litigation.

At the January 29, 2014, bench trial in this case, both parties appeared pro se, and the

only evidence presented was their own respective testimony and argument. Following

the trial, the trial court entered judgment in favor of Oliver. On February 14, 2014,

Turner filed a motion to correct error and/or to reconsider, which the trial court denied on

February 20, 2014. Turner now appeals.

                             DISCUSSION AND DECISION

       Turner purports to raise ten separate arguments on appeal. The majority of his

arguments are unintelligible, disjointed, unsupported, and rambling. We remind Turner

that “a pro se litigant is held to the same standards as a trained attorney and is afforded no

inherent leniency simply by virtue of being self-represented.” In re. G.P., 4 N.E.3d 1158,

1164 (Ind. 2014).     Turner’s failure to present cogent argument supported by legal

authority constitutes a waiver of his claims for appellate review. Wenzel v. Hopper &

                                              3
Galliher, P.C., 830 N.E.2d 996, 1004 (Ind. Ct. App. 2005); Ind. Appellate Rule

46(A)(8)(a).    Waiver notwithstanding, we will address Turner’s most discernible

arguments.

       Turner’s appeal comes to us after the trial court denied his motion to correct error.

We review a trial court’s ruling on a motion to correct error for an abuse of discretion.

Reed v. Bethel, 2 N.E.3d 98, 106 (Ind. Ct. App. 2014). We will reverse only where the

trial court’s judgment is clearly against the logic and effect of the facts and circumstances

before it or where the trial court errs on a matter of law. Perkinson v. Perkinson, 989

N.E.2d 758, 761 (Ind. 2013).

       First, Turner argues that Oliver engaged in the practice of law after he had been

disbarred. This is simply untrue. Although Oliver was suspended from the practice of

law at one point in time, he has been fully reinstated since 2009 and, according to the

Clerk of Appellate Courts, is currently active and in good standing. In re Oliver, 917

N.E.2d         1223     (Ind.       2009);       Indiana       Roll      of       Attorneys,

https://courtapps.in.gov/rollofattorneys (last checked August 19, 2014).

       Second, Turner argues that he was entitled to a jury trial as opposed to a bench

trial. Turner has not directed us to any point in the record where he actually requested a

jury trial, however, and we have been able to find no such request. As a result, he has




                                             4
waived this issue. See Ind. Trial Rule 38(B) (requiring that a jury demand must be filed

within ten days after the first responsive pleading to a complaint is filed).1

       Third, Turner contends that his “motion for change of venue” should have resulted

in the transfer of his action to a United States District Court. Initially, we note that to the

extent Turner’s concern was Judge Spencer’s relationship to the litigation, the trial court

granted a change of judge and the litigation was subsequently transferred to a different

courtroom and judge. Furthermore, we note that if Turner wanted his litigation removed

to federal court, the burden was on him to file a notice of removal with the United States

District Court. 28 U.S.C. § 1446(A). He did not do so, and consequently, this argument

is unavailing.

       Fourth, Turner argues that the trial court erroneously denied his request to make an

opening statement. He cites to no authority for this argument. We address it merely to

observe that it was a bench trial, where all of the evidence consisted of testimony and

argument presented by Turner and Oliver themselves. Turner had ample opportunity to

present his case to the judge, both in the form of testimony and argument. We cannot

find any error in a lack of opening statement under these circumstances.

       Finally, Turner seems to argue that the evidence was insufficient to support the

trial court’s judgment in favor of Oliver. As noted above, the only date at issue was

September 16, 2010. Tr. p. 5. As part of discovery, Turner had subpoenaed records from


1
 Turner also makes an offensive argument regarding the trial judge’s eyesight. We address this only to
note that had an attorney made this argument, we would be compelled to report him or her to the
disciplinary commission.
                                                  5
Westlaw. Among the records received was a log of dates, times, and IP addresses using

Turner’s Westlaw login. This record, which both Turner and Oliver put into the court’s

record at different points in the litigation, establishes that only one computer logged into

Turner’s account on September 16, 2010. Tr. Ex. C; Appellant’s App. p. 102. It is

undisputed that the IP address used on that date was a Comcast IP address. It is further

undisputed that whereas Turner is a Comcast customer, Oliver is an AT&T customer.

Appellant’s App. p. 102. The only evidence relating to the date in question, therefore,

establishes that it was, in fact, Turner, not Oliver, who amassed the overage charges. Tr.

p. 40-41 (Turner testified that “yes that is my Comcast IP number” and that “that is

correct” that Turner’s own computer was the one on Westlaw on 9/16/2010); tr. p. 44

(Turner admitted that “none [sic] other parties showed up” on the IP address list for

9/16/2010). Under these circumstances, we can say that the trial court correctly entered

judgment in Oliver’s favor and correctly denied Turner’s motion to correct error.

       The judgment of the trial court is affirmed.

KIRSCH, J., and ROBB, J., concur.




                                             6